DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the closed ring shaped of the second sealing element” of claims 5, and 14-16 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. For 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 11-12, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2 line 4, the term “the support having an inner face opposite to the outer face and defining an inner volume with the shell” renders the claim indefinite because it is unclear which outer face the claim is referring to. It is unclear if the applicant refers to the outer face of the shell, or the support, or the heating element, or the first and/ or the second sealing element. Furthermore, it is unclear if the applicant refers to the support having a thickness defined by an inner face opposite to its outer face. For examination purposes, the claim is interpreted as requiring “the support having an inner face opposite to an outer face of the support and defining an inner volume with the shell”. Applicant is recommended to clarify to overcome this issue.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9 line 4, the term “the sealing element is made of a silicone elastomer or a rubber polymer” renders the claim indefinite because it is unclear if the applicant refers to the first sealing element, or the second sealing element, or the third sealing element, or any of the sealing elements, or all of the sealing elements are made a silicone elastomer or a rubber polymer. For examination purposes, the claim is  “Any one the sealing element is made of a silicone elastomer or a rubber polymer”. Applicant is recommended to clarify to overcome this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7, 9-10, and 12-13 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Carballada et al (US 20040000319 A1).
Regarding claim 1, Carballada discloses a device for treating the hair (Fig. 2A), comprising two arms (Fig. 2A , 1) that are able to move relative to one another between a first opened configuration (Fig. 1A) for inserting hair between the arms and a second closed configuration for treating the hair (Fig. 2B), at least one of the arms comprising - a shell (refer to annotated Fig. 4B below),  a support (Fig. 5A and 5C , 20) housed inside the shell (The examiner notes that 20 is located inside the shell shown in the annotated Fig. 4B below), a treatment plate (Annotated Fig. 5A below, 21) supported by the support (Annotated Fig. 5A below), an electrical heating element (refer to annotated Fig. 5A below, 23) received in a housing defined between the support (Fig. 5C,Upper surface of 20) and an inner face of the treatment plate (Fig. 5A, 21) (refer to annotated Fig. 5A below), a first sealing element (refer to annotated Fig. 5A and 5C below) sandwiched between the support (upper surface of 22) and the treatment plate (21), a second sealing element (refer to annotated Fig. 5A and 5C below), wherein the second 

    PNG
    media_image1.png
    437
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    675
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    364
    460
    media_image3.png
    Greyscale

Regarding claim 2, Carballada discloses the claimed invention of claim 1. Carballada  further discloses the support has an outer face supporting the treatment plate (refer to annotated Fig. 5A above), the outer face delimiting the housing (the examiner notes that the housing is defined between the support10 and an inner face of the treatment plate) receiving the at least one electrical heating (23) element (refer to annotated Fig. 5A above), the first sealing element (refer to annotated Fig. 5A above) being disposed at the perimeter of the housing (refer to annotated Fig. 5A above), the support (20) having an inner face opposite to the outer face of the support (refer to annotated Fig. 4B and 5A) and defining an inner volume with the shell (refer to annotated Fig. 4B above), the second sealing (refer to Fig. 5A above) element being disposed in said inner volume (refer to Fig. 4B and 5A).  
Regarding claim 4, Carballada discloses the claimed invention of claim 1. Carballada  further discloses the second sealing element (refer to annotated Fig. 5A above) is located along the perimeter of an inner face of the shell (refer to annotated Fig. 4B and 5A). 
Regarding claim 7, Carballada discloses the claimed invention of claim 1. Carballada further discloses the arm comprises a third sealing element (Fig. 5A, 28). 
Regarding claim 9, The device  according to claim 1, wherein the sealing element is made of a silicone elastomer or a rubber polymer (Para. 0073 “a seal rubber (28)).  
Regarding claim 10, Carballada discloses the claimed invention of claim 1. Carballada  further discloses applying water and/or a cosmetic composition to the hair (Para. 0144 “styling active comprising nonvolatile compounds, wherein the styling active is delivered as droplets”), heating the treatment plate with the electrical heating element (Para 0074 “A heating element (23) heats a heating plate (21)”), and passing the treatment plate of the device over the hair (Para 0144. “placing the hair strands under tension by drawing the device along the strands in a direction away from the scalp region”).  
Regarding claim 12, Carballada discloses the claimed invention of claim 2. Carballada further discloses the second sealing element (refer to annotated Fig. 5A above) is located along the perimeter of an inner face of the shell (refer to annotated Fig. 4B and 5A).  
Regarding claim 13, Carballada discloses the claimed invention of claim 3. Carballada  further discloses the second sealing element (refer to annotated Fig. 5A above) is located along the perimeter of an inner face of the shell (refer to annotated Fig. 4B and 5A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



366021413.1Application No. Not Yet AssignedDocket No.: 085206-610725First Preliminary AmendmentClaim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable by Carballada et al (US 20040000319 A1).
Regarding claim 3, Carballada discloses the claimed invention of claim 1. Carballada does not explicitly disclose each arm has a first sealing element and a second sealing element. However, Carballada discloses symmetrical arms (Fig. 4A, 1) with same elements of the heating case including the first sealing element and the second sealing element as shown in Fig. 4A. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have plurality of the first sealing element and the second sealing element in each arm of the hair device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
In this instance case, Carballada shows the first sealing element and the second sealing element inside the first arm (Fig. 4A),one of ordinary skill in the art would recognize duplicating the first and the second sealing element in the second arm. 
Regarding claim 466021413.1Application No. Not Yet AssignedDocket No.: 085206-610725First Preliminary Amendment11, Carballada discloses the claimed invention of claim 2. Carballada does not explicitly disclose each arm has a first sealing element and a second sealing element. However, Carballada discloses symmetrical arms (Fig. 4A, 1) with same elements of the heating case including the first sealing element and the second sealing element as shown in Fig. 4A. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have plurality of the first sealing 
In this instance case, Carballada shows the first sealing element and the second sealing element inside the first arm (Fig. 4A),one of ordinary skill in the art would recognize duplicating the first and the second sealing element in the second arm. 

Claims 5-6, 8, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable by Carballada et al (US 20040000319 A1) in view of Everett et al (US 20150296950 A1)
Regarding claim 5-6, and 14-20, Carballada discloses the claimed invention of claims 1-4 except the second sealing element has a gasket closed shape.  Everett teaches a heated hair device with a sealing element gasket (Fig. 4, 25) has a closed shape so that the gasket facilitates insulating between the base and the heating element near the periphery of the heating element, while also supporting (or cushioning) the heating element on the base in spaced relation and inhibiting the ingress of pollutants (e.g., debris, hairspray, water, etc.) between the heating element and the base (para. 0042). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the sealing element of Carballada with gasket closed shaped of the sealing element as taught by Everett so that the gasket facilitates insulating between the base and the heating element near the periphery of the heating element, while also supporting (or cushioning) the heating element on the base in spaced relation and inhibiting the ingress of pollutants (e.g., debris, hairspray, water, etc.) between the heating element and the base.
Regarding claim 8, The combination of Carballada and Everett disclose the claimed invention of claim 7. Everett further discloses a fastening element (Para. 0056 “e.g, a plurality of set of screws 64”) to fully secure the attachment of the sub-component inside the heated device and to prevent any gap between mating parts in order to prevent unwanted debris and foreign material to enter inside the device, and eventually prevent corrosion or short-circuit.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Carballada and add the fastening element between the third sealing element and the support, for example the screws, as taught by Everett to fully secure the attachment of the sub-component inside the heated device and to prevent any gap between mating parts in order to prevent unwanted debris and foreign material to enter inside the device,  and eventually prevent corrosion or short-circuit.
 
Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772